Exhibit 10.8

 

Amendment to ATK Non-Qualified Stock Option Award Agreement

 

(Vista Outdoor Inc. Employees or Former ATK Sporting Group Employees)

 

This Amendment applies to any options (“Options”) to acquire shares of common
stock of Alliant Techsystems Inc. (“ATK”), whether vested or unvested, that are
outstanding immediately prior to the distribution of all of the outstanding
shares of Vista Outdoor Inc. (“Vista”) to the stockholders of ATK (the
“Spin-off”), pursuant to the Transaction Agreement, dated April 28, 2014, among
Vista, ATK, Vista Merger Sub Inc. and Orbital Sciences Corporation, as it may be
amended from time to time (the “Transaction Agreement”). In accordance with the
terms of the Transaction Agreement, each applicable Non-Qualified Stock Option
Award Agreement that you have is amended as follows:

 

1.  Conversion of ATK Option.  Each outstanding ATK Option will be converted
immediately prior to the Spin-off into both (a) an option, adjusted as described
below, to acquire shares of ATK common stock (an “Adjusted ATK Option”) and
(b) an option, as described below, to acquire shares of Vista common stock (a
“Vista Option”).

 

2.  Adjusted ATK Option.  The number of shares of ATK common stock subject to
each Adjusted ATK Option shall be equal to the number of shares of ATK common
stock subject to the related ATK Option immediately prior to the Spin-off.  The
per share exercise price of each Adjusted ATK Option, rounded up to the nearest
hundredth of a cent, shall be determined by dividing the per share exercise
price of the related ATK Option immediately prior to the Spin-off by the ATK
Ratio (as defined in the Transaction Agreement).  The ATK Ratio is determined by
dividing (a) ATK’s closing stock price per share (regular way trading on the New
York Stock Exchange) on the last trading day prior to the Spin-off by (b) the
difference between ATK’s closing stock price per share (regular way trading on
the New York Stock Exchange) on the last trading day prior to the Spin-off and
the closing stock price per share of Vista Outdoor Inc. on the New York Stock
Exchange on the date on which the Vista shares are distributed to ATK’s
stockholders (the “Distribution Date”).  Upon exercise of an Adjusted ATK Option
in accordance with your Non-Qualified Stock Option Award Agreement, you will
receive shares of ATK common stock.

 

3.  Vista Option.  The number of shares of Vista common stock subject to each
Vista Option shall be two times the number of shares of ATK common stock subject
to the related ATK Option immediately prior to the Spin-off.  The per share
exercise price of each Vista Option, rounded up to the nearest hundredth of a
cent, shall be determined by dividing the per share exercise price of the
related ATK Option immediately prior to the Spin-off by the Sporting Ratio (as
defined in the Transaction Agreement).  The Sporting Ratio is determined by
dividing (a) ATK’s closing stock price per share (regular way trading on the New
York Stock Exchange) on the last trading day prior to the Spin-off by (b) the
closing stock price per share of Vista Outdoor Inc. on the New York Stock
Exchange on the Distribution Date.  Upon exercise of a Vista

 

--------------------------------------------------------------------------------


 

Option in accordance with your Non-Qualified Stock Option Award Agreement, you
will receive shares of Vista common stock under the Vista Outdoor Inc. 2014
Stock Incentive Plan.

 

4.  For purposes of your Non-Qualified Stock Option Award Agreements and this
Amendment, following the Spin-off, (a) references to your employment shall mean
your employment with Vista, (b) references to a Change in Control shall only
mean a change in control of Vista, as defined for purposes of equity awards
granted under the Vista Outdoor Inc. 2014 Stock Incentive Plan, but the Change
in Control vesting provisions shall apply to both your Adjusted ATK Options and
your Vista Options, (c) references to the ISP shall mean the Vista Outdoor Inc.
Income Security Plan and (d) references to ATK shall mean Orbital ATK, Inc.

 

5.  Except as modified by this Amendment, the other terms and conditions of the
applicable Non-Qualified Stock Option Award Agreements remain in effect.

 

--------------------------------------------------------------------------------